Citation Nr: 0216639	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  94-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral 
temporomandibular joint syndrome (TMJ), to include as 
secondary to service connected otitis media with 
postoperative mastoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel
INTRODUCTION

The veteran had active service from December 1968 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas Regional 
Office (RO).

Pursuant to the veteran's request, a hearing was held at the 
RO before a local hearing officer in April 1994.  A 
transcript of the hearing is in the claims file.

This case was remanded in March 1997 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to California, and his claim is now being handled by the 
Oakland, California RO.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of entitlement to 
service connection for bilateral temporomandibular joint 
syndrome (TMJ), to include as secondary to service connected 
otitis media with postoperative mastoidectomy has been 
obtained by the RO.

2.  TMJ was first shown many years following separation from 
service.  It is not at least as likely as not that TMJ is 
related to the veteran's service nor is it shown to be 
related to any in-service occurrence or event.  

3.  There is no showing that TMJ is etiologically related to 
or being aggravated by a service connected otitis media with 
postoperative mastoidectomy.


CONCLUSION OF LAW

TMJ was not incurred in or aggravated by service, nor is it 
shown to be proximately due to, the result of, or aggravated 
by service connected disability.  38 U.S.C.A. §§ 1110, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for entitlement to service connection for bilateral 
temporomandibular joint syndrome (TMJ), to include as 
secondary to service connected otitis media with 
postoperative mastoidectomy.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist him 
as to this issue.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, Social Security 
Administration records have been obtained, VA examinations 
have been provided, and there have been rating decisions and 
a statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the veteran collectively informed him of what evidence he 
must obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, it 
appears that all pertinent evidence has been obtained.  
Therefore, there is no evidence that there are additional 
records that should or could be obtained, nor is there 
evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Additionally, 
service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a)  Secondary service 
connection on the basis of aggravation may also be granted.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records show no history of TMJ.  
On enlistment examination in November 1968, a history of 
hearing loss and ear trouble was reported.  The head, face, 
and ears were clinically evaluated as normal.  In-service 
dental records do not show TMJ.  Records show that in August 
1969 and September 1969 the veteran was hospitalized with 
recurrent right ear infection since childhood and a right 
tympanic membrane perforation with intermittent drainage.  He 
complained of decreased hearing on the right side.  On 
examination the right tympanic membrane exhibited retraction 
of the pars tensa with probable adherence to the promontory 
and an attic perforation with squamous debris and purulent 
drainage coming therefrom.  The veteran underwent a modified 
radical mastoidectomy and tympanoplasty of the right ear.  A 
large cholesteatoma was removed.  In October 1969, the 
veteran had pain and drainage from the right ear.  He had a 
perforation of the right tympanic membrane.  On separation 
examination in February 1970, the ears, head, and face were 
clinically evaluated as normal.

Post service, in 1971, the veteran complained of hearing loss 
and right ear problems.

By rating action of September 1992, service connection for 
otitis media with post operative mastoidectomy was 
established.  

On VA examination in July 1993, the veteran's history was 
reported as that the veteran had a blast injury to the right 
ear in service which perforated the right eardrum and there 
was a resulting infection in 1970.  The right mastoid bone 
was operated on and infection began in the right 
temporomandibular joint area for 10 years after the 
operation.  Currently the veteran reportedly had pain in both 
temporomandibular joints.  

On VA examination in August 1993, the veteran was noted to 
have significant temporomandibular joint internal derangement 
primarily on the right side.  He was also status post 
modified radical mastoidectomy of the right ear with 
acceptable conductive hearing loss on that side and with an 
apparently dry uninfected bowl.

At the RO hearing in April 1994, the veteran reported that he 
had pain in his face and jaw since service.  He reported 
treatement at the San Francisco VA Medical Center post 
service until 1975.  He was treated with eardrops.  He 
reportedly first noticed problems in the jaw, such as with 
chewing between 1972 and 1975.

A notation from the San Francisco, California VAMC from May 
1994 shows the veteran was not registered in their system.  

VA treatment records beginning in June 1992 show the veteran 
was seen with complaints to include TMJ. 

On a VA examination in July 1999, it was indicated that the 
claims file was not available for review.  The veteran 
reported that while in service, he was near a loud explosion 
that he stated perforated his ear drum.  He reported that the 
middle ear drum became infected and he had surgery to remove 
the entire middle ear and during the mastoidectomy the 
surgeon "overdrilled" and damaged his "TMJ".  
Approximately 18 months ago, the veteran had all his 
remaining teeth extracted and complete dentures fabricated.  
The veteran complained that after the mastoidectomy procedure 
he developed TMJ problems on the right side.  He also stated 
that the jaw related problems became worse after he had all 
of his remained teeth extracted and dentures made.  The 
diagnoses included bilateral popping of TMJ joint.  On a 
subsequent VA examination in May 2000, it was noted the 
claims file was available for review.  The veteran stated 
there were no changes in dental history since the prior 
examination in July 1999.  He continued to have bilateral 
popping of TMJ joints.  It was determined that it was most 
likely that the right mastoidectomy performed in 1969 did not 
contribute to the veteran's present TMJ symptoms.  

In this case the veteran currently has a diagnosis of TMJ.  
There is no competent evidence of complaints or treatment 
related to this disability until the 1990s.  There is no 
competent evidence demonstrating that this disability was 
incurred in service.  

Further, the veteran's contention is that the right 
mastoidectomy he underwent in service led to his current TMJ.  
Otitis media with post operative mastoidectomy has been 
service connected.  On VA examination in May 2000, it was 
determined that the right mastoidectomy did not contribute to 
the TMJ symptoms.  There are no competent medical opinions to 
the contrary.  It is noted that the veteran has reported a 
history of a connection, however, this does not constitute 
competent medical evidence of a nexus.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (mere transcription of the veteran's 
lay history by a physician does not constitute competent 
medical evidence).  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for TMJ secondary to service connected 
post operative mastoidectomy.

Further, while the Board has considered the veteran's 
testimony and contentions, they do not constitute competent 
evidence with respect to medical causation, diagnosis, and 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West Supp. 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), when a veteran incurs a nonservice-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability.  However, in 
this case, as noted by the VA physician in the May 2002 
examination report, the right mastoidectomy did not 
contribute to the TMJ symptoms.  Therefore, there is no 
showing that there is additional impairment caused by the 
service-connected disability.  

Therefore, as noted, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for TMJ.


ORDER

Entitlement to service connection for bilateral 
temporomandibular joint syndrome (TMJ), to include as 
secondary to service connected otitis media with 
postoperative mastoidectomy is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

